                                        UNITED STATES DISTRICT COURT
                                          DISTRICT OF MONTANA BUTTE DNISION

 UNITED STATES OF AMERICA                                                        JUDGMENT IN A CRIMI'lfl i lcJAsl,9
                                                                                                 Cter1<, Us o,
                                                                                                                    District Ot ,;,tnct Court
 v.                                                                                                                      •• ·
                                                                                                                         •vit~&oUJa
                                                                                                                                   0 ntana

                                                                                 Case Number: CR 19-12-BU-DwM-l
 BRUCE ALAN GAGNE                                                                USM Number: 17634-046
                                                                                 Michael Donahoe
                                                                                 Defendant's Attorney


THE DEFENDANT:
 IZI   pleaded guilty to count(s)                              1 of the Superseding Information
       pleaded nolo contendere to count(s) which was
 •     accepted bv the court
       was found guilty on count(s) after a plea of not
 •     J?;Uilty

The defendant is adjudicated guilty of these offenses:
 Title & Section / Nature of Offense                                                                    Offense Ended              Count
 18 U.S.C. § 2252(a)(4)(B)- Possession of Child Pornography with Forfeiture Allegation                  June 2018                  1




The defendant is sentenced as provided in pages 2 through 8 of this judgment. The sentence is imposed pursuant to the Sentencing
Reform Act of 1984.

 D     The defendant has been found not guilty on count(s)
 IZI   The Indictment      IZI is   D    are dismissed on the motion of the United States.

         It is ordered that the defendant must notify the United States attorney for this district within 30 days of any change of name,
residence, or mailing address until all fines, restitution, costs, and special assessments imposed by this judgment are fully paid. If
ordered to pay restitution, the defendant must notify the court and United States attorney of material changes in economic
circumstances.
 AO 245B (Rev. TXN 2/18) Judgment in a Criminal Case                                                             Judgment -- Page 2 of 8


DEFENDANT:                 BRUCE ALAN GAGNE
CASE NUMBER:               CR 19-12-BU-DWM-1

                                                        IMPRISONMENT

The defendant is hereby committed to the custody of the United States Bureau of Prisons to be imprisoned for a total term of:

         41 months.

 ~     The court makes the following recommendations to the Bureau of Prisons:
        (1) Defendant shall participate in residential sex offender treatment at a facility designated by the Bureau of Prisons,
             if eligible.
        (2) Defendant shall be placed at the Bureau of Prisons' facility at FCI Milan or another facility closest to his family in
             Michigan.
 D     The defendant is remanded to the custody of the United States Marshal.
 D     The defendant shall surrender to the United States Marshal for this district:


          D     at                                  •       a.m.     •      p.m.       on

          D     as notified by the United States Marshal.

 ~     The defendant shall surrender for service of sentence at the institution designated by the Bureau of Prisons:

          D     before 2 p.m. on
          ~     as notified by the United States Marshal.
          D     as notified by the Probation or Pretrial Services Office.



                                                               RETURN
I have executed this judgment as follows :


         Defendant delivered on _ _ _ _ _ _ _ _ _ _ _ to


at _ _ _ _ _ _ _ _ _ _ _ __, with a certified copy of this judgment.




                                                                      UNITED STATES MARSHAL


                                                                      By:_-=c-:-::-=---------------
                                                                      DEPUTY UNITED STATES MARSHAL
 AO 245B (Rev. TXN 2/18) Judgment in a Criminal Case                                                                Judgment -- Page 3 of 8

DEFENDANT:                   BRUCE ALAN GAGNE
CASE NUMBER:                  CR 19-12-BU-DWM-1

                                                   SUPERVISED RELEASE

Upon release from imprisonment, the defendant shall be on supervised release for a term of:

            10 years.


                                               MANDATORY CONDITIONS

 1.   You must not commit another federal, state or local crime.
 2.   You must not unlawfully possess a controlled substance.
 3.   You must refrain from any unlawful use of a controlled substance. You must submit to one drug test within 15 days of release
      from imprisonment and at least two periodic drug tests thereafter, as determined by the court.
              O     The above drug testing condition is suspended, based on the court's determination that you pose a low risk of future
                    substance abuse. (check if applicable)
 4.   O       You must make restitution in accordance with 18 U.S.C. §§ 3663 and 3663A or any other statute authorizing a sentence
              ofrestitution. (check if applicable)
 5.   C8]     You must cooperate in the collection of DNA as directed by the probation officer. (check if applicable)
 6.   C8]     You must comply with the requirements of the Sex Offender Registration and Notification Act (34 U.S.C. § 20901, et
              seq.) as directed by the probation officer, the Bureau of Prisons, or any state sex offender registration agency in which
              you reside, work, are a student, or were convicted of a qualifying offense. (check if applicable)
 7.   O       You must participate in an approved program for domestic violence. ( check if applicable)

          You must comply with the standard conditions that have been adopted by this court as well as with any additional
 conditions on the attached page.
 AO 245B (Rev. TXN 2/18) Judgment in a Criminal Case                                                                Judgment -- Page 4 of 8


DEFENDANT:                  BRUCE ALAN GAGNE
CASE NUMBER:                CR 19-12-BU-DWM-1

                                STANDARD CONDITIONS OF SUPERVISION

As part of your supervised release, you must comply with the following standard conditions of supervision. These conditions are
imposed because they establish the basic expectations for your behavior while on supervision and identify the minimum tools needed
by probation officers to keep informed, report to the court about, and bring about improvements in your conduct and condition.

 1. You must report to the probation office in the federal judicial district where you are authorized to reside within 72 hours of your
release from imprisonment, unless the probation officer instructs you to report to a different probation office or within a different time
frame.
2. After initially reporting to the probation office, you will receive instructions from the court or the probation officer about how and
when you must report to the probation officer, and you must report to the probation officer as instructed.
3. You must not knowingly leave the federal judicial district where you are authorized to reside without first getting permission from
the court or the probation officer.
4. You must answer truthfully the questions asked by your probation officer.
5. You must live at a place approved by the probation officer. If you plan to change where you live or anything about your living
arrangements (such as the people you live with), you must notify the probation officer at least 10 days before the change. If notifying
the probation officer in advance is not possible due to unanticipated circumstances, you must notify the probation officer within 72
hours of becoming aware of a change or expected change.
6. You must allow the probation officer to visit you at any time at your home or elsewhere, and y_ou must permit the probation officer
to take any items prohibited by the conditions of your supervision that he or she obServes in plain view. -       -- -- · -- - --- ------
7. You must work full time (at least 30 hours per week) at a lawful type of employment, unless the probation officer excuses you from
doing so. If you do not have full-time employment you must try to find full-time employment, unless the probation officer excuses
you from doing so. If you plan to change where you work or anything about your work (such as your position or your job
responsibilities), you must notify the probation officer at least 10 days before the change. If notifying the probation officer at least 10
days in advance is not possible due to unanticipated circumstances, you must notify the probation officer within 72 hours of
becoming aware of a change or expected change.
8. You must not communicate or interact with someone you know is engaged in criminal activity. If you know someone has been
convicted of a felony, you must not knowingly communicate or interact with that person without first getting the permission of the
probation officer.
9. If you are arrested or questioned by a law enforcement officer, you must notify the probation officer within 72 hours.
10. You must not own, possess, or have access to a firearm, ammunition, destructive device, or dangerous weapon (i.e., anything that
was designed, or was modified for, the specific purpose of causing bodily injury or death to another person such as nunchakus or
tasers).
11. You must not act or make any agreement with a law enforcement agency to act as a confidential human source or informant
without first getting the permission of the court.
12. If the probation officer determines that you pose a risk to another person (including an organization), the probation officer may
require you to notify the person about the risk and you must comply with that instruction. The probation officer may contact the
person and confirm that you have notified the person about the risk.
13. You must follow the instructions of the probation officer related to the conditions of supervision.

U.S. Probation Office Use Only

A U.S. probation officer has instructed me on the conditions specified by the court and has provided me with a
written copy of this judgment containing these conditions. I understand additional information regarding these
conditions is available at https://www.mtp.uscourts.gov/post-conviction-supervision.


 Defendant's Signature                                                                             Date
 AO 245B (Rev. TXN 2/18) Judgment in a Criminal Case                                                               Judgment -- Page 5 of 8


DEFENDANT:                  BRUCE ALAN GAGNE
CASE NUMBER:                CR 19-12-BU-DWM-1

                                  SPECIAL CONDITIONS OF SUPERVISION

1.   Unless you receive prior written approval from the probation officer, you must not: knowingly reside in the home, residence, or
     be in the company of any child under the age of 18, with the exception of your own children or go to or loiter within 100 yards of
     school yards, parks, playgrounds, arcades, or other places primarily used by children under the age of 18.

2.   You must not possess camera phones or electronic devices that could be used for covert photography without the prior written
     approval of the probation officer.

3.   All employment must be approved in advance in writing by the probation officer. You must consent to third party disclosure to
     any employer or potential employer.

4.   You must participate in a program for mental health treatment as approved by the probation officer. You must remain in the
     program until you are released by the probation officer in consultation with the treatment provider. You must pay part or all of
     the costs of this treatment, depending on your ability to pay, as directed by the probation officer.

5.   You must submit to not more than six polygraph examinations per year as directed by the probation officer to assist in treatment,
     planning, and case monitoring. You maintain your Fifth Amendment rights during polygraph examinations and may refuse to
     answer any incriminating questions. You must pay part or all of the costs of these examinations, depending on your ability to
     pay, as directed by the probation officer.

6.   You must not knowingly acquire, possess, or view any materials depicting sexually explicit conduct as defined in 18 U.S.C.
     § 2256(2)(A), if the materials, taken as a whole, are primarily designed to arouse sexual desire, unless otherwise approved by the
     probation officer in conjunction with your sex offender treatment provider. This condition applies to written stories, visual,
     auditory, telephonic, or electronic media, computer programs or services, and any visual depiction as defined in 18 U.S.C.
     § 2256(5). You must not knowingly patronize any place where sexually explicit material or entertainment is the primary item of
     sale, such as adult bookstores, clubs, or Internet sites, unless otherwise approved in writing by the probation officer in conjunction
     with your sex offender treatment provider. You must not utilize 900 or adult telephone numbers or any other sex-related
     numbers, or on-line chat rooms that are devoted to the discussion or exchange of sexually explicit materials as defined above.

7.   You must submit your person, and any property, residence, home, place of employment, vehicle, papers, computers (as defined in
     18 U.S.C. § 1030(e)(l)), other electronic communications or data storage devices or media, to which you have access, to a search
     at a reasonable time and in a reasonable manner, with or without a warrant, by the probation officer, or by any law enforcement
     officers upon the express direction of the probation officer, with reasonable suspicion concerning your violation of a condition of
     supervision or unlawful conduct. Failure to submit to search may be grounds for revocation. You must warn any other
     occupants, adults and minors, that the premises may be subject to searches pursuant to this condition. You must allow seizure of
     suspected contraband for further examination.

8.   You may own or possess only one device that has access to online services as approved by the probation officer. If that device is
     not a phone, you may also possess one mobile phone that has no online capability or camera. You must obtain the approval of the
     probation officer prior to using any device. You must not own, possess, or use any additional devices without the prior written
     approval of the probation officer. Your approved devices must be capable of being monitored and compatible with monitoring
     hardware, software, or other technology approved by the probation officer. You must allow the probation officer to make
     unannounced examinations of all computer, hardware, and software, which may include the retrieval and copying of all data from
     your computer. You must allow the probation officer to install software to restrict or monitor your computer access. You must
     pay part or all of the costs of this monitoring, depending on your ability to pay, as directed by the probation officer.

     You must not use any computer device to access sexually explicit materials as defined in these conditions nor to contact minors or
     gather information about a minor.

     You must not possess encryption or steganography software. You must provide records of all passwords, Internet service, and
     user identifications (both past and present) to the probation officer and immediately report changes. Immediately means within 3
     hours of any change. You must sign releases to allow the probation officer to access phone, wireless, Internet, and utility records.
 AO 245B (Rev. TXN 2/18) Judgment in a Criminal Case                                                             Judgment -- Page 6 of 8

DEFENDANT:                 BRUCE ALAN GAGNE
CASE NUMBER:                CR 19-12-BU-DWM-l

9.   You must enter and successfully complete a sex offender treatment program as approved by the probation officer. You are to
     remain in that program until released by the probation officer in consultation with the treatment provider. You must pay part or
     all of the costs of this treatment, depending on your ability to pay, as directed by the probation officer.

10. You must participate in and successfully complete a program of substance abuse treatment as approved by the probation officer.
    You must remain in the program until you are released by the probation officer in consultation with the treatment provider. You
    must pay part or all of the costs of this treatment, depending on your ability to pay, as directed by the probation officer.

11. You must abstain from the consumption of alcohol and are prohibited from entering establishments where alcohol is the primary
    item of sale.

12. You must participate in substance abuse testing to include not more than 180 urinalysis tests, not more than 180 breathalyzer
    tests, and not more than 18 sweat patch applications annually during the period of supervision. You must pay part or all of the
    costs of testing, depending on your ability to pay, as directed by the probation officer.

13 . You must not possess, ingest or inhale any psychoactive substances that are not manufactured for human consumption for the
     purpose of altering your mental or physical state. Psychoactive substances include, but are not limited to, synthetic marijuana,
     kratom and/or synthetic stimulants such as bath salts and spice.

14. You must not purchase, possess, use, distribute or administer marijuana, including marijuana that is used for medicinal or
    purposes under state law or for recreational purposes authorized by state law.
 AO 245B (Rev. TXN 2/18) Judgment in a Criminal Case                                                                      Judgment -- Page 7 of 8


DEFENDANT:                   BRUCE ALAN GAGNE
CASE NUMBER:                  CR 19-12-BU-DWM-l

                                        CRIMINAL MONETARY PENALTIES

     The defendant must a the total criminal mone                   enalties under the schedule of a        ents on Sheet 6.
                                    Assessment                                                                Fine                   Restitution
 TOTALS                                 $100.00                                                               $.00                          $.00


           •               The determination of restitution is deferred until
                           (A0245C) will be entered after such determination.
                                                                               An Amended Judgment in a Criminal Case

           •               The defendant must make restitution (including community restitution) to the following payees in the
                           amount listed below.

         If the defendant makes a partial payment, each payee shall receive an approximately proportioned payment. However, pursuant to 18 U.S.C.
         § 3664(i), all nonfederal victims must be paid before the United States is paid.



 •     Restitution amount ordered pursuant to plea agreement $
 D     The defendant must pay interest on restitution and a fine of more than $2,500, unless the restitution or fine is paid in full before
       the fifteenth day after the date of the judgment, pursuantto 18 U.S.C. § 3612(f). All of the payment options on Sheet 6 may be
       subject to penalties for delinquency and default, pursuant to 18 U.S.C. § 3612(g).
 IZI   The court determined that the defendant does not have the ability to pay interest and it is ordered that:
        IZI the interest requirement is waived for the       IZI special assessment and         D restitution
                                                                  JVTA assessment.
        D the interest requirement for the                   D fine                             D restitution is modified as follows:

• Justice for Victims of Trafficking Act of 2015, Pub. L. No. 114-22
•• Findings for the total amount oflosses are required under Chapters 109A, 110, l IOA, and 113A of Title 18 for offenses committed on or after
September 13, 1994, but before April 23, 1996.
 AO 245B (Rev. TXN 2/18) Judgment in a Criminal Case                                                                          Judgment -- Page 8 of 8


DEFENDANT:                     BRUCE ALAN GAGNE
CASE NUMBER:                   CR 19-12-BU-DWM-l

                                                  SCHEDULE OF PAYMENTS

Having assessed the defendant's ability to pay, payment of the total criminal monetary penalties is due as follows:

 A      ~     Lump sum payments of$ 5,100.00 due immediately, balance due

        D     not later than                                     , or

        ~     in accordance with           •      C,         •          D,      •      E,or         ~      F below; or

 B      •     Payment to begin immediately (may be combined with                D      C,           •      D,or               •      F below); or

 C      D     Payment in equal _ _ _ _ _ _ (e.g., weekly, monthly, quarterly) installments of$ _ _ _ _ _ over a period of
              _ _ _ _ _ _ (e.g., months or years), to commence _ _ _ _ (e.g. , 30 or 60 days) after the date of this judgment;
              or

 D      •     Payment in equal 20 (e.g. , weekly, monthly, quarterly) installments of$ _ _ _ _ _ over a period of
              _ _ _ _ _ _ (e.g., months or years), to commence _ _ _ _ (e.g., 30 or 60 days) after release from
              imprisonment to a term of supervision; or

 E      D     Payment during the term of supervised release will commence within _ _ _ _ _ _ (e.g., 30 or 60 days) after release
              from imprisonment. The court will set the payment plan based on an assessment of the defendant's ability to pay at that
              time; or

 F      ~     Special instructions regarding the payment of criminal monetary penalties:
              Criminal monetary penalty payments are due during imprisonment at the rate of not less than $25.00 per
              quarter, and payment shall be through the Bureau of Prisons' Inmate Financial Responsibility Program.
              Criminal monetary payments shall be made to the Clerk, United States District Court, P.O. Box 8537, Missoula,
              MT 59807.

Unless the court has expressly ordered otherwise, if this judgment imposes imprisonment, payment of criminal monetary penalties is
due during imprisonment. All criminal monetary penalties, except those payments made through the Federal Bureau of Prisons'
Inmate Financial Responsibility Program, are made to the clerk of the court.

The defendant shall receive credit for all payments previously made toward any criminal monetary penalties imposed.

 D      Joint and Several
        See above for Defendant and Co-Defendant Names and Case Numbers (including defendant number), Total Amount, Joint and
        Several Amount, and corresponding payee, if appropriate.

        D Defendant shall receive credit on his restitution obligation for recovery from other defendants who contributed to the same
        loss that gave rise to defendant's restitution obligation.
 D      The defendant shall pay the cost of prosecution.
 D      The defendant shall pay the following court cost(s):
 ~      The defendant shall forfeit the defendant's interest in the following property to the United States:
        Staples "Relay" 4 GB USB storage device (serial number BHlllOZMWD); Hammer USB external hard drive (serial
        number AHEA09ATBS); and MacBook Pro model A1286 (serial number W89114QT71A).

Payments shall be applied in tbe following order: (I) assessment, (2) restitution principal, (3) restitution interest, (4) fine principal,
(5) fine interest, (6) community restitution, (7) NTA Assessment, (8) penalties, and (9) costs, including cost of prosecution and court costs.
